Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (10/1/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-26) were examined in a Non-Final on 6/11/2020. A Final office action in response to Applicants submission dated 11/11/2020 was mailed on 1/11/2021. Claims 1-26 were examined. A second Non-Final in response to a request for continued examination under 37 CFR 1.114, filed on 6/11/2021 was mailed on 9/10/2021. A second Final office action in response to Applicants submission on 1/10/2022 was mailed on 3/17/2022. Claims 1, 5-18 and 22-26 were examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered. Claims 1, 5-18 and 22-26 are pending and being examined.


 
Response to Amendment and arguments
Applicant’s arguments are related to the new limitations added as amendments. As discussed in the body of the rejection the access opening (extended opening) is a semi-circular cutout to allow access around support pins. The structure with wide opening in Greenberg et al includes opening to allow access to substrate support for load/unload of substrate. Therefore, this feature would be obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-18, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al (US 20150086316). 
Greenberg et al disclose a substrate handling apparatus comprising:
a forked structure (Fig 6A-6C) including a first support portion (606) and a second support portion (607); a first active support element (605A) and a second active support element (605B) disposed on the forked structure, and a plurality of passive support elements (642) disposed on the forked structure. The passive support elements are support pads including additional pads (642). Active support elements are suction elements (605A and 605B) connected to a vacuum system (Fig 1-120). Regarding the issue of passive support elements location along a length of support portion, Greenberg et al disclose that passive support elements could have any suitable shape, number and location (Para 49). Therefore, their optimization by one of ordinary skill in the art would have been obvious. Greenberg et al disclose active support elements and passive support elements do not overlap (Fig 6A, 6b and 6C).  
First and second active support elements are disclosed at 605A and 605B. Similarly, third passive point of contact is disclosed at 642. 
The limitation of first and second access opening1 as shown through Fig 2 appears to be a semi-circular type of cutout to allow access to support pins 204a-204c. The fork structure of  Greenberg et al includes such opening included in its wide opening (wide rectangular opening in Fig 6A). There is nothing to suggest that this fork could not work with standard substrate support including the one disclosed in Fig 2 of the instant specification.
Claims 10, 11 and 12 are directed to a support structure where a substrate could be placed using the forked structure. However, a chuck in a process tool or wafer transportation device (FOUP) were well known to be served by a forked structure of the type as disclosed also in Fig 4.
Regarding claim 13 the forked structure is shown coupled to a mechanical arm (Fig 4).
Claims 14, 15 and 16 are directed to substrates transferred by the forked structure. It is noted that these claims also do not properly limit claim 1 on which they depend. 
    	Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
These claims are also rejected under this statute since there may be a potential of some claims being interpreted differently. These claims are either directed to contents of the apparatus or other support structure from where substrates may be removed or stored.

Claims 6-7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al (US 20150086316) in view of Pergande et al (US 20140265392). 
Greenberg et al do not explicitly disclose that the passive support element pads are textured or electrically insulating.
Pergande et al disclose that the friction coefficient of the surface of the pads is controlled by texture and the pads may be comprised of insulating materials like polymers, ceramic or glass (Para 24).
	It would have been obvious for one of ordinary skill in the art to have used texturing and choice of conventional materials for supporting pads so as not allow substrates moving on the forked structure or otherwise getting damaged.

Claims 1, 5, 8-18, 22 and 25-26 are also rejected under 35 U.S.C. 103 as being unpatentable over Ingram-Goble et al (US 20150255322).
Ingram-Goble et al disclose a substrate handling apparatus comprising:
a forked structure (Fig 5, 8 and 11) including a first support portion (Fig 6A-642) and a second support portion (121); a first active support element (190) and a second active support element (190) disposed on the forked structure, and a plurality of passive support elements (120) disposed on the forked structure. The passive support elements are support pads including additional pads. Active support elements are suction elements (190) connected to a vacuum system (180). Ingram-Goble et al disclose passive support elements along support portion (Fig 5 120). Regarding passive and active support elements not overlapping, it is merely a rearrangement of parts. There is nothing in the specification to suggest that they cannot work successfully when not separated.
Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
First and second active support elements are disclosed at 190. Similarly, third passive point of contact is disclosed at 120. It is noted that center of gravity of the substrate when sitting over the forked structure is at the center of the substrate and is clearly above the active support elements and between them.
The limitation of first and second access opening2 as shown through Fig 2 appears to be a semi-circular type of cutout to allow access to support pins 204a-204c. The fork structure of  Greenberg et al includes such opening included in its wide opening (wide rectangular opening in Fig 6A). There is nothing to suggest that this fork could not work with standard substrate support including the one disclosed in Fig 2 of the instant specification.
Claims 10, 11 and 12 are directed to a support structure where a substrate could be placed using the forked structure. As discussed above these claims do not a properly limit independent claim1. However, a chuck in a process tool or wafer transportation device (FOUP) were well known to be served by a forked structure of the type as disclosed in Fig 1.
Regarding claim 13 the forked structure is shown coupled to a mechanical arm (Fig 1).
Claims 14, 15 and 16 are directed to substrates transferred by the forked structure. It is noted that these claims also do not properly limit claim 1 on which they depend. 
    	Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
	However, warped substrates can be handled by the disclosed fork structure as disclosed in Fig 3 and 4.
Claims 6-7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram-Goble et al (US 20150255322) in view of Pergande et al (US 20140265392). 
Ingram-Goble et al do not explicitly disclose that the passive support elements the pads are textured or electrically insulating.
Pergande et al disclose that the friction coefficient of the surface of the pads is controlled by texture and the pads may be comprised of insulating materials like polymers, ceramic or glass (Para 24).
	It would have been obvious for one of ordinary skill in the art to have used texturing and choice of conventional materials for supporting pads so as not allow substrates moving on the forked structure or otherwise getting damaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 First and second access opening appears to be the first extended opening and second extended opening as stated by the applicant on page 11 of the remarks.
        2 First and second access opening appears to be the first extended opening and second extended opening as stated by the applicant on page 11 of the remarks.